Case 2:20-cr-00061-SPC-NPM Document 71 Filed 08/04/21 Page 1 of 2 PageID 268




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO.: 2:20-cr-61-SPC-NPM

JOSE SERRANO PENA


                                   ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1),

which implements the Coronavirus Aid, Relief, and Economic Security Act

(“CARES”), the Court may conduct the final revocation of supervised release

hearing by video conferencing with Defendant JOSE SERRANO PENA’S

consent after he confers with counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before Friday, August 20, 2021 at NOON, counsel for

         Defendant JOSE SERRANO PENA must file a written notice

         advising the Court:

            a. whether Defendant, after consulting with defense counsel,

               consents to proceed with the final revocation of supervised

               release hearing by video conferencing and by telephone if video

               is not reasonably available;
Case 2:20-cr-00061-SPC-NPM Document 71 Filed 08/04/21 Page 2 of 2 PageID 269




            b. why delaying the final revocation of supervised release will

               result in serious harm to the interests of justice; and

            c. the Government’s position on a videoconference final revocation

               of supervised release hearing.

      (2) If Defendant’s counsel advises that Defendant consents to proceed

         with the hearing by video conferencing, the Clerk is DIRECTED to

         notice the hearing and provide all hearing participants with

         instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES

         Act at the video conference final revocation of supervised release

         hearing.

      DONE AND ORDERED in Fort Myers, Florida on August 4, 2021.




Copies: All counsel of record




                                       2
